Citation Nr: 1754547	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a right ankle disorder.

3.  Entitlement to service connection for a low back disorder, to include lumbar spine herniated disc, to include as secondary to a right ankle disorder.

4.  Entitlement to service connection for a neck disorder, to include as secondary to a right ankle disorder.

5.  Entitlement to service connection for a right foot disorder, to include as secondary to a right ankle disorder.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to a right ankle disorder.

7.  Entitlement to service connection for a right leg neurological disorder, to include as secondary to a right ankle disorder.

8.  Entitlement to service connection for a left leg neurological disorder, to include as secondary to a right ankle disorder.

9.  Entitlement to service connection for a left upper extremity neurological disorder, to include as secondary to a right ankle disorder. 

10.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and alcohol abuse.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The appellant had active duty for training from October 1976 through February 1977 and had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 (service connection for various disorders) and July 2014 (service connection for psychiatric and TDIU) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a March 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this testimony has been associated with the electronic record.

In March 2014, the Board remanded for further development all service connection issues except for service connection for a psychiatric disorder.

In the July 2014 rating decision, the RO denied entitlement to service connection for PTSD.  As noted by the representative in an October 2017 written argument, the Veteran filed a timely notice of disagreement in July 2014.  In a September 2016 rating decision, the RO denied the reopening of a claim of entitlement to service connection for PTSD.  In September 2016, the Veteran filed a timely notice of disagreement with that denial.  In June 2017, the RO issued a statement on the case on whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.  In July 2017, the Veteran filed a timely VA Form 9 on the issue of service connection for PTSD.  Because the Veteran filed a timely notice of disagreement on the issue of entitlement to service connection for PTSD, the Board will review the claim on a de novo basis.

As noted by the representative in the October 2017 written argument, the VA treatment records reveal a diagnosis of a depressive disorder in addition to PTSD.  Moreover, the VA treatment records reflect a diagnosis of alcohol abuse.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal as the psychiatric disorder is as stated on the second page of this decision.
At the March 2012 hearing, the appellant testified that the other orthopedic and neurological disorders began gradually later on after his in-service right ankle injury.  Hearing transcript, page 7.  Therefore, the appellant has raised a new theory of entitlement - secondary to the right ankle disorder - and the issues regarding these disorders are as stated on the first two pages of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2012 hearing, the appellant reported that he started receiving VA treatment in late 1979 or early 1980.  Hearing transcript, page 4.  In its remand, the Board noted this reporting and directed the RO to obtain all VA treatment records.  It does not appear that the RO attempted to obtain any progress notes that predated October 2000.  Thus, the RO did not comply with the directives of the March 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant served as a lineman and a pole lineman.  He claims that he saw a fellow soldier fall off a pole and get seriously injured.   In April 2014, the U.S. Army and Joint Service Records Research Center (JSRRC) indicated that while they could not verify the Veteran's stressor, as noted by the representative they suggested contacting the Director, US Army Crime Records Center in case a criminal investigation report was filed.  The AOJ should contact that office in an attempt to verify the appellant's stressor.

The RO should also schedule the appellant for a psychiatric examination.

In the July 2014 rating decision, the RO denied entitlement to TDIU.  Later in July 2014, the appellant filed a timely notice of disagreement with that denial.  Nonetheless, no statement of the case (SOC) has been issued addressing this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for his ankle disorders, foot disorders, neurological disorders of the legs and left upper extremity, neck disorder, low back disorder, and psychiatric disorder, and obtain any identified records.  Regardless of the appellant's response, obtain all records from the East Orange and Lyons VA medical centers and NY Harbor Healthcare System from 1979 to October 2000 and from April 2014 to the present, to include any records in storage.

2.  Contact the Director, US Army Crime Records Center, in Quantico, Virginia, and attempt to verify the appellant's stressor of a fellow soldier fall off a pole and get seriously injured.  Ask that agency whether a criminal investigation report was filed regarding this incident and if so, to provide any records.

3.  After the development in 1 thru 3 is completed, schedule the appellant for an examination to determine the nature of his acquired psychiatric disorder.  The claims folder is to be made available to the examiner to review.  The examiner should provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorder. 

Following the examination, the examiner is to address the following with full supporting rationales:

Does the Veteran meet the diagnostic criteria for PTSD?  If so, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that PTSD is the result of the alleged in-service stressor of seeing a fellow soldier fall off a pole and get seriously injured.  

For any other psychiatric disorder other than PTSD or a substance-related psychiatric disorder, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disorder is related to active service, to include the alleged in-service stressor of seeing a fellow soldier fall off a pole and get seriously injured.

For any substance-related disorder, such as alcohol abuse, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the substance-related disorder was (1) caused by or (2) aggravated by a non-substance-related current psychiatric disorder.

If the examiner finds that a substance-related disorder was aggravated by a non-substance-related current psychiatric disorder, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

4.  Issue a SOC to the appellant addressing the issue of TDIU.  The appellant must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

5.  Thereafter, the RO should undertake any additional development on the service connection issues and readjudicate the issues on appeal, with consideration of secondary service connection as applicable.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




